Citation Nr: 1426441	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-11 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for temporomandibular joint dysfunction (TMJ).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1962 to September 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In January 2011, the Board remanded the matter so that the RO could issue a Statement of the Case.  In February 2011, the RO issued a Statement of the Case and the Veteran perfected his appeal in March 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO scheduled the Veteran for a VA examination in March 2013.  The Veteran failed to appear.  However, there is no indication that the Veteran was provided the requisite notice for the examination.  The Board therefore finds that a remand is required as the Veteran was not provided the requisite notice of the VA examination.  

In June 2004, the RO requested the Veteran's records from Dr. Arnette at Oral and Maxillofacial Surgery Facial and Cosmetic Surgery (Oral Surgery) in 2004.  In July 2004, the office manager responded that there were no records of the Veteran having ever been treated at Oral Surgery.  She requested that the RO provide dates of treatment in order to assist in locating the records.  There is no evidence that the RO followed up with the office manager.

The Veteran previously submitted a March 1993 private treatment record from Oral Surgery; however, the record does not list the Veteran's name or any other identifying information.  As it is unclear as to whether there are outstanding records from Oral Surgery, the Veteran should be requested to identify the time frame in which he was treated at Oral Surgery.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.
At the December 2013 Board Hearing, the Veteran testified that he sought treatment from Dr. Goheen in regard to his jaw problems.  He also testified that he sought treatment from Dr. Savageton in regard to his hearing problems and was informed for the first time that he had TMJ.  As these records have not been associated with the claims folder, they should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from Dr. Arnette at Oral and Maxillofacial Surgery Facial and Cosmetic Surgery, Drs. Goheen and Savageton or any private facility where the Veteran has been assessed or treated for his TMJ.  

If, after making reasonable efforts to obtain non-VA records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Then, schedule the Veteran for an appropriate VA examination and provide the Veteran with notice of the scheduled examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner is asked to address the following: 

(a)  Opine whether the Veteran has a current diagnosis of temporomandibular joint dysfunction (TMJ).

(b)  If so, opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's TMJ is related to service.  

(c)  If the Veteran does not have a current diagnosis of TMJ, opine whether the Veteran has a current disability related to restriction of movement of his jaw and whether it is at least as likely as not (a probability of 50 percent or greater) that the disability is related to service.  

The examiner's attention is directed to May 1981 service treatment records which reflect that the Veteran complained that his jaw popped while eating a hoagie and could not open his jaw thereafter.  The examiner's attention is also directed to a March 1993 treatment note from Oral and Maxillofacial Surgery Facial and Cosmetic Surgery which indicates treatment for TMJ.  

A complete rationale must be provided for all opinions. 

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



